Title: To George Washington from Lund Washington, 22 October 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Octbr 22d 1775

I hope before this Comes to hand, you have seen Mr Harrison who will be able to answer you many Questions that you

no doubt, will Ask relative to your own private matters as well as those of a more publick Nature.
Mrs Washington with Mr & Mrs Custis left this on tuesday last—they are gone down to Colo. Bassets they intended to stay a few days in Fredercsbarg. Our mill Dams &c. are once more compleated, we finishd them on thursday last, we were much alarmd it began to rain on thursday morning and Continued that day and night—we kept at worck all day in the Rain, & by that means prevented any farther damage—but I fear we shall never get done sewg our Wheat, for the frequent rains keep the ground so wet there is no plowing it, we still have as much ground to sew, as can be done in ten days shoud the wether prove fair. John Knowles is very sick which will backward us in Brick Laying he has his old Complaint (in the Bowels) tho I think not so bad as I have seen him, John Broad begins to do a little worck, Judge the Tayler is very sick & has been for some time—several of the negroes continue Sickly Sears is still absent, I am told he is very Sick at his own home—The Stoco man is at worck upon the dineg Room. God knows when he will get done—Carpenters at worck upon the Wash House—your Letters come now by the Constitutional post—which I hope will bring them safeer than formerly—in Alexandria it is kept by Mr Hendricks—I think your Letters were stop’d between Philadelphia & this place—haveg so lately wrote I have nothing more to add than that I am with much Respect your Assured Friend & very Humble Servt

Lund Washington

